UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SIMONE WILLIAMS, : 19¢cv5564 (DLC)

Plaintiff, : ORDER OF
-V : DISCONTINUANCE

THE CITY OF NEW YORK, NEW YORK CITY
DEPARTMENT OF CORRECTION CAPTAIN
DONNYA SPRY, Shield #1507, NEW YORK
CITY DEPARTMENT OF CORRECTION
INVESTIGATOR PATRICIA DOCKERY, Shield
#559,

Defendants.

 

 

 

DENISE COTE, District Judge:

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by March 6, 2020. If no such
application is made by that date, today’s dismissal of the
action is with prejudice. See Muze, Inc. V. Digital On Demand,

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

 

Dated: New York, New York
February 5, 2020

Leralle

SE COTE
United sta es District Judge

 
